Citation Nr: 0533438	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed 
on a direct basis and as secondary to service-connected 
epiphora of the right eye.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability rating for 
service-connected epiphora of the right eye, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from August 1964 to August 
1968. 

In a July 1981 VA rating decision, service connection was 
granted for epiphora of the right eye; a noncompensable (zero 
percent) disability rating was assigned.  In a December 1981 
rating decision, the assigned disability rating was increased 
to 10 percent. 

In October 2001, the veteran filed a claim for an increased 
disability rating for the right eye disability and for 
service connection for sinusitis, hearing loss, tinnitus, and 
PTSD.  In the July 2002 rating decision, the RO denied the 
claims.  The veteran disagreed with the July 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 2004.

In September 2003 and in September 2005, the veteran 
presented oral testimony at hearings held at the RO before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, respectively.  Transcripts of the two hearings have 
been associated with the claims file.  In September 2005, the 
veteran submitted additional private medical records; he 
waived RO consideration of that evidence.  
See 38 C.F.R. § 20.1304 (2005).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issue not on appeal

In a November 2002 rating decision, the RO denied service 
connection for calcification of the carotid artery.  The 
veteran disagreed with the November 2002 rating decision and 
initiated this appeal.  In June 2004, the RO issued a 
statement of the case (SOC) on the issue of service 
connection for calcification of the carotid artery and the 
above-mentioned issues.  The veteran submitted a substantive 
appeal (VA Form 9) in July 2004 which encompassed six issues, 
the five listed above and the issue of service connection for 
calcification of the carotid artery.  In that VA Form 9, the 
veteran indicated that he was appealing all issues addressed 
in the SOC.  However, he also enumerated all of the issues 
that he was appealing and did not list service connection for 
calcification of the carotid artery as an issue on appeal.  
In any event, this issue was withdrawn by the veteran at the 
September 2005 hearing [hearing transcript, pages 12-13].  
See 38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the epiphora of the right eye caused the veteran's sinusitis.

2.  The veteran has been diagnosed with hearing loss and 
tinnitus.

3.  The veteran suffered a head injury in service and was 
exposed to hazardous noise during service.

4.  The competent medical evidence indicates that the 
veteran's hearing loss and tinnitus are not related to the 
in-service head injury, in-service noise exposure or any 
other incident of the veteran's military service.

5.  The veteran is receiving the maximum schedular rating for 
epiphora of the right eye.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
epiphora of the right eye, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's sinusitis is proximately due to or the 
result of the service-connected epiphora of the right eye.  
38 C.F.R. § 3.310 (2005).

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).

4.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for epiphora of the right eye have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6025 
(2005).

5.  The criteria for referral for increased disability rating 
for epiphora of the right eye on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for several 
disabilities.  He also seeks an increased rating for his 
service-connected right eye disability.  As is discussed 
elsewhere in this decision, the remaining issues, entitlement 
to service connection for PTSD, is being remanded for further 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the July 
2002 rating decision and the June 2004 statement of the case 
(SOC) of the relevant law and regulations pertaining to his 
claims. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
October 2003, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
the need for evidence showing that his epiphora of the right 
eye had gotten worse and what the evidence must show to 
establish service connection for his claimed disabilities.  
Specifically, he was advised that VA would obtain relevant 
federal government records, including his service records, VA 
Medical Center records, and records from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, and current or former employers.  The veteran was, 
however, informed that "[i]t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency." (emphasis in 
the original)  October 3, 2003, letter, page 3.  Moreover, 
the veteran was advised that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  Id. at page 1.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that letter expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
October 2003 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO adjudicated the claims in July 2002, prior to 
the issuance of a VCAA letter in October 2003, the claim was 
readjudicated by the RO in the June 2004 SOC, and the veteran 
and his representative were allowed the opportunity to 
present evidence and argument in response.  The Board 
accordingly finds that there is no prejudice to the veteran.  
Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran indicated on a January 2004 VA Form 
21-4142 that he had received private treatment by ear, nose, 
and throat specialists.  However, the veteran did not 
indicate that those records provided the crucial nexus 
evidence that is needed in this case.  As will be discussed 
below, there is already medical evidence that the veteran 
currently has bilateral sensorineural hearing loss and 
tinnitus.  The record is missing critical medical nexus 
evidence, and the veteran has not indicated that such 
evidence is available outside of what has already been 
associated with the claims folder.  Therefore, a remand to 
obtain these private treatment records is not necessary, as 
they are not pertinent to his claims.  Cf. Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.]; see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

The same is true with respect to records from the Social 
Security Administration (SSA).  The veteran submitted a 
document showing that he met the medical requirements for 
disability benefits from SSA (he later reported that his SSA 
disability benefits had been discontinued).  The veteran made 
no indication that any SSA records involved his hearing loss 
or tinnitus, much less documented evidence of a nexus between 
his hearing loss or tinnitus and service.  With regard to the 
increased rating claim, there is no evidence that he was 
granted SSA disability benefits primarily because of his 
epiphora of the right eye.  In fact, he testified that he 
lost his job because of PTSD.  See the September 2005 hearing 
transcript, 
page 5.  Moreover, a September 2002 VA medical record 
reflects that the veteran reported that he lost his job 
because of alcohol abuse.  To remand this case for records 
that are not relevant is unnecessary.  See Brock, supra; 
Soyini, supra.

Similarly, while a September 2000 private treatment record 
reflects that the veteran reported that he had been going to 
VA for right chronic hearing loss since 1960's, the veteran 
has not reported any specific periods of treatment by VA or 
any particular facilities where he received treatment.  
Significantly, he has not indicated that any VA medical 
record contains the crucial nexus evidence that is needed in 
his case.  [As will be discussed below, there is in fact a 
January 2002 VA medical record which addresses medical nexus; 
that opinion is unfavorable to the veteran's claim.]  VA 
treatment records from January 2000 to August 2003 reflect no 
treatment or diagnosis of a hearing loss disability.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He requested, and was accorded, personal 
hearings at the RO in September 2003 and in September 2005 
before a Decision Review Officer and the undersigned Veterans 
Law Judge, respectively, transcripts of which are associated 
with his claims file. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for sinusitis, claimed 
on a direct basis and as secondary to service-connected 
epiphora of the right eye.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As has been discussed above, in order for service connection 
to be granted on a secondary basis, three elements must be 
met:  (1) a current disability; (2) a service-connected 
disability and (3) medical nexus between (1) and (2).  See 
Wallin, supra.

In this case, the medical evidence reflects that the veteran 
has chronic sinusitis.  Service connection is in effect for 
epiphora of the right eye.  Accordingly, Wallin elements (1) 
and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, a 
report of a February 2002 VA examination reflects that the 
examiner initially opined that it was less likely than not 
that the veteran's sinusitis was due to his service-connected 
epiphora of the right eye.  Later, in an April 2002 addendum, 
the examiner opined that it was more likely not than not that 
the veteran's sinusitis is due to his service-connected 
epiphora on the basis that the trauma that the veteran 
received to his lacrimal duct caused a change in the anatomy 
of the lacrimal drainage system.  Therefore, the examiner 
rendered a positive opinion and provided a basis for his 
positive opinion.  There is no other medical nexus evidence.  
Element (3), and therefore all elements necessary to 
establish service connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for sinusitis.  The benefit sought on appeal is 
accordingly allowed.

Additional comment

The Board notes that the veteran has also claimed service 
connection for sinusitis on a direct basis.  However, in 
light of the grant of service connection on a secondary 
basis, it is unnecessary to discuss the direct service 
connection claim.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

Because these two issues involve similar facts and legal 
analysis, for the sake of simplicity the Board will address 
them simultaneously.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of the 
January 2004 VA examination shows that the auditory 
thresholds for 500, 1000, and 4000 Hertz are 26 decibels or 
greater in both ears.  That report also reflects a diagnosis 
of tinnitus.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss in either 
ear.  In particular, the audiograms in July 1964 and April 
1965, the results of which were converted from ASA units to 
ISO(ANSI) units, and the audiogram on separation in July 1968 
indicate that the veteran's hearing was within normal limits.  
See Hensley, 5 Vet. App. at 157 [the threshold for normal 
hearing is from 0 to 20 decibels].  Furthermore, the record 
does not reflect medical evidence showing any manifestations 
of hearing loss during the one-year presumptive period after 
separation from service.  Moreover, service medical records 
reflect no complaints of ringing in the ears and no diagnosis 
of tinnitus.  Accordingly, Hickson element (2) is not met 
with respect to disease.

With respect to in-service incurrence of injury, the veteran 
has asserted that he had a head injury in service and that he 
was exposed to loud noises while working on the flight line 
during service.  The Board accepts that he worked on a flight 
line and may thereby have been exposed to acoustic trauma.  
Service medical records reflect that the veteran had head 
trauma in November 1964 when he was hit in the right eye.  
In-service incurrence of injury, that is to say a head injury 
and hazardous noise exposure, has been shown to be sufficient 
to satisfy Hickson element (2).

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of a January 
2004 VA examination.  That opinion was not favorable to the 
veteran's claims.  The examiner noted that the veteran's 
pattern of hearing loss was a flat one, which would not 
usually be associated with noise or head trauma.  The 
examiner opined that the hearing loss and tinnitus were not 
likely to be secondary to noise trauma and/or head trauma in 
the Air Force.  

The Board notes a July 2005 private treatment record 
containing a history of present illness in which it is 
reported that the veteran's bilateral hearing loss was 
"service connected" secondary to a "face injury in basic 
training."  This notation, based as it is on the veteran's 
own statement, is not probative of medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].  Accordingly, the 
July 2005 recitation of the veteran's own report of his 
medical history is lacking in probative value.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].

The only other which now purports to relate the veteran's 
hearing loss to events in service comes from the statements 
of the veteran himself.  However, it is now well established 
that laypersons, such as the veteran, without medical 
training are not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board notes that in essence the veteran has contended 
that he has experienced hearing loss and tinnitus continually 
since service.  The Board has considered this contention.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Specifically, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for hearing loss and tinnitus until over 
thirty years after his separation from service. Further, the 
veteran's reports of hearing loss, hearing difficulties, and 
tinnitus during service were not asserted until many years 
after separation from service, notably incident to the 
October 2001 claim.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  
Additionally, at the September 2003 hearing, the veteran 
reported he first noticed his hearing loss twenty years ago.  
September 2003 hearing transcript, page 6.  However, at the 
February 2002 VA examination, he indicated that he had had 
hearing difficulty since his in-service head injury.  He made 
similar assertions in September 2000 and at the January 2004 
VA examination.  In short, the veteran has given an 
inconsistent history of his symptomatology.

Moreover, supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and of a head injury and the current hearing 
loss and tinnitus.  Hickson element (3) is not met, and the 
veteran's claims fail on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The claims are 
therefore denied.

4.  Entitlement to an increased disability rating for 
service-connected epiphora of the right eye, currently 
evaluated as 10 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).


Specific rating criteria

The veteran is currently assigned a 10 percent disability 
rating for his service-connected epiphora of the right eye 
under 38 C.F.R. § 4.71a, Diagnostic Code 6025 (2005).  
Unilateral epiphora warrants a 10 percent disability rating.  
Bilateral epiphora warrants a 20 percent disability rating.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has epiphora of the right eye.  It is 
appropriately rated under Diagnostic Code 6025, which 
specifically applies to this disability.  

Schedular rating

The veteran is receiving the maximum rating, 10 percent, for 
his service-connected unilateral epiphora under Diagnostic 
Code 6025.  There is no evidence that his epiphora is 
bilateral.

Extraschedular consideration

Effectively, the only way in which a disability in excess of 
the currently assigned 10 percent may be considered is 
through the application of the extraschedular rating 
provision.  In the June 2004 statement of the case, the RO 
considered the matter of referral of this issue for 
consideration of an extraschedular rating.  The Board will do 
likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
epiphora of the right eye.  Indeed, it does not appear from 
the record that he has been hospitalized at all for his right 
eye disorder.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board has taken into consideration the veteran's work history 
reflecting that he no longer works at the United States Post 
Office and that he was initially found to be eligible for SSA 
disability benefits.  However, the record reflects that the 
veteran has an array of disabilities that interfere with 
employment.  There is no indication that the epiphora of the 
right eye alone has caused the veteran's current 
unemployment.  In fact, he has reported that he lost his job 
because of psychiatric disabilities, PTSD in particular, and 
alcohol abuse.  
See the September 2005 hearing transcript, page 5 and a 
September 24, 2002 VA outpatient treatment record.  There is 
of record no medical opinion that the veteran could not work 
or had limited employment potential because of his right eye 
disability.  

In short, there is nothing in the current evidence of record 
to indicate that epiphora of the right eye has caused 
impairment with employment over and above that contemplated 
in the assigned 10 percent schedular rating.  The veteran is 
adequately compensated for any disability via the currently 
assigned 10 percent rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
epiphora of the right eye.  The claim is therefore denied.


ORDER

Service connection for sinusitis is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An increased disability rating for service-connected epiphora 
of the right eye is denied.

REMAND

5.  Entitlement to service connection for PTSD.

The veteran also seeks entitlement to service connection for 
PTSD.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
this claim must be remanded for further evidentiary 
development.

Reasons for remand

Stressor verification

The report of the February 2002 VA psychiatric examination 
reflects a diagnosis of PTSD.  That report also shows that 
the veteran alleged that as a result of his duty in 
communications while stationed in Thailand, he was in 
personal contact with pilots when they were flying over 
Vietnam and that several of these pilots died in combat.  
This alleged stressor could be verified.  However, before 
stressor verification could be attempted more information is 
needed from the veteran.  In particular, more details as to 
the names of the deceases air crew are needed and his service 
personnel records should be obtained.

Vet Center and VA medical center records

The report of the February 2002 VA psychiatric examination 
reveals that the veteran reported receiving treatment at the 
VA medical center in Springfield, Massachusetts from 1985 to 
the present.  Moreover, the report of that examination and a 
January 2004 VA Form 21-4142 show that the veteran reported 
being hospitalized at the Northampton VA Medical Center in 
1985.  Records from these two facilities for the period from 
January 2000 to August 2003 have been obtained.  There may be 
additional records from the period from 1985 to 1999 and from 
August 2003 to the present which, if they exist, should be 
obtained.    

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Northampton, Massachusetts VAMC (in 
particular the report of the 1985 
hospitalization reported by the veteran) 
and the Springfield, Massachusetts VAMC 
(since August 2003).  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA should ask the veteran to 
identify all Vet Centers where he has 
received counseling or treatment for 
PTSD.  Any identified treatment records 
should be obtained and associated with 
the veteran's VA claims folder.

3.  VBA should send letter to the veteran 
regarding stressor verification.  VBA 
should ask the veteran to provide the 
names of those pilots with whom he was in 
personal contact while stationed in 
Thailand and who were killed in action, 
and the approximate dates of their 
deaths.  If the veteran provides 
sufficient information for stressor 
verification, the VBA should forward the 
veteran's stressor information to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and ask them 
to verify the deaths of any pilots 
identified by the veteran.

4.  If the veteran's stressor is 
verified, he should be scheduled for a VA 
examination by a psychiatrist.  The 
veteran's VA claims folder and a copy of 
this REMAND should be provided to the 
examiner, who should acknowledge receipt 
and review thereof.  The examiner should 
opine whether the veteran has PTSD.  If 
PTSD is diagnosed, the examiner should 
indicate whether such diagnosis is based 
on a stressor of knowing a pilot or 
pilots who were killed in action.  The 
examiner must explain why such a stressor 
would be of sufficient severity to cause 
PTSD.  The psychiatrist's report should 
be associated with the veteran's VA 
claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


